These appeals were examined by Department two and an opinion was handed down. Subsequently a petition for rehearing was granted in order that the court might devote additional study to the questions involved. After further consideration the opinion rendered in Department is adopted as the opinion of the court. It is as follows:
The appeals from the judgments against defendants in both of these cases may be considered in one opinion as all of the causes of action arise out of the same accident. One suit was by O.G. Griffin for damages which, it was alleged, he suffered by reason of defendant corporation's negligence in the operation of one of its trains, resulting in the deaths of his two minor children and in serious bodily injury to his wife and to himself. He sued for damages for the death of each child, for his own injuries, and for loss of service of his wife and for the expenses of her illness. The other action was by the husband and wife, as plaintiffs. Compensation was demanded because of the injuries suffered by her. In the one case judgment was given for five thousand dollars; in the other for seven thousand five hundred dollars.
According to the testimony of O.G. Griffin, he was returning from Beaumont to his home in South Pasadena on November 24, 1911. He was driving his own automobile. He was a man of years of experience with motor cars. In the automobile with him were his wife, two infant sons, his wife's sister and a Mr. Carter. At about twenty minutes after one o'clock in the afternoon he approached the crossing of the public highway and the railroad tracks of the defendant corporation. This was at a place in San Bernardino County near Colton. While he was attempting to cross the track his automobile was struck by a rapidly moving train. There was a conflict of evidence regarding the conduct of the engineer and fireman in the matter of whistling for the crossing or ringing the bell, but for the purposes of considering the contention made by the railroad company we must assume that its servants failed of their duty in that regard. Counsel for the defense contend that assuming the culpability of the servants of the corporation in failing to blow the whistle or ring the bell, nevertheless the contributory negligence of the plaintiff O.G. Griffin appears so clearly from the undisputed facts surrounding the accident that the judgments should be reversed. *Page 774 
Mr. Griffin testified that the railroad track runs almost north and south at the place where the accident occurred and that the highway crosses it at right angles. Of the weather and the opportunity for clear observation of physical objects he said: "It was a beautiful day; there was a little wind blowing, a breeze from the north; other than that it was what I would call a beautiful day, but no dust or anything blowing. There was nothing in the air to obscure the vision. Before getting to the railroad we climbed a grade and wound around until we came into this public highway running east and west across the railroad track." From the place where he turned the automobile into the road to approach the track from the east there was a heavy down grade nearly all the way. In some places the motor car would run by gravity. Speaking of the automobile Mr. Griffin said: "It makes practically no noise at all; the engine was in perfect working order, and I had gone over the motor that morning, all over the steering apparatus and brakes, and I tightened the brakes very tight to avoid any possible chance of danger. The motor is what they call the engine. The brakes were tightened and would hold the car. It was a gasoline machine, and had a foot brake and a hand brake for emergency." He also said: "As we approached the crossing my wife was nursing the baby at her breast. There was not sufficient dust to interfere with that. For that reason I was driving slowly, I could drive it down to three or four miles an hour. As you approach the east and west road, it is level for some distance back. As I approached the east and west road, the brakes were tight enough to control the car." The automobile was without a top and there was nothing on the car itself to obstruct the view of the driver. As he approached the track there was to the left or south of him a plaster house which completely shut off his view toward the south. West of this house was a fence seventeen feet long on the side toward the highway and six feet six inches high which also obstructed his vision toward the south. From the corner of this fence to the east rail of the track was seventeen feet. There were buildings and trees south of the highway and east of the track so located that it was impossible for one approaching on that road to get a clear view of the railway track to the south until he passed the corner of the fence seventeen feet from the track. The slope of that seventeen feet of road from a point opposite the corner of the fence *Page 775 
to the track was nine-tenths of a foot. The seat occupied by Mr. Griffin was eight feet from the front of the automobile. The locomotive extended east of the track approximately three feet. If, therefore, he had stopped at a point where his head would have been sixteen feet from the track there would have been five feet between the front of his car and the zone of danger from a locomotive and he could have obtained from that point an unobstructed view of the rails for a distance of approximately twelve hundred feet. Instead of stopping to look when he reached this first available place for seeing, Mr. Griffin chose to bring his automobile to a standstill at a point about thirty-five feet east of the track where it would be impossible to see a train approaching from the south. At this point he stopped to listen and to look for smoke. Hearing no noise and perceiving no smoke he started to cross the track. "When I got to a point seventeen feet east of the rail," he said, "I saw the train coming right at me about 150 feet away. I threw on the foot brake with all my power and grabbed the emergency brake to stop the car. At the time I first saw the train, when I was seventeen feet from the track, the automobile engine was running, but was not pulling the car and was using no power, but was simply rolling down. The running of the engine of the automobile didn't interfere with my hearing. When I applied the brakes, as I described, the automobile stopped just as it got to the railroad track, and in a few seconds it was hit. The train was going from 45 to 50 miles an hour."
From these facts it is clear that Mr. Griffin neglected the simplest and plainest precautions for the safety of himself and the others in the automobile. It is the duty of a traveler on a highway approaching a railroad crossing to use ordinary care in selecting a time and place to look and listen for coming trains. He should stop for the purpose of making such observations when necessary. It is his duty to use all of his faculties and it is not enough if he merely listens, believing that the people in charge of any approaching engine will ring a bell or sound a whistle. In this case counsel for both sides have introduced as exhibits, photographs of the roads and tracks in the vicinity of the crossing and these have been of very great value to us in our endeavors to understand the situation in which Mr. Griffin was placed. Looking at those pictures we marvel that any veteran automobilist could have been struck *Page 776 
by a train as he was. It is true that he had never made a crossing at that place before. But he knew that the track was there and that it was in use, for he had seen a southbound train pass that point a short time before. As he approached the track, ahead of him a little to the left of the roadway loomed a post bearing the words painted upon it "Look Out for the Cars." To the upper part of this were attached cross boards inscribed with similar letters, "Railroad Crossing." Stopping thirty-five feet from the crossing and trusting to his sense of hearing, when he might have obtained a clear view of the track by moving eighteen feet and a few inches nearer, clearly indicates negligence. True, he testified that he also looked for smoke, but as the breeze was, he said, from the north he could not well expect to see the smoke of a rapidly approaching northbound train. He had his car under perfect control. The brakes had been tightened that day. He was running at a very low rate of speed and it would have been easy for him to stop a short distance beyond the fence corner at a place of complete safety and one well suited to observation. Failing to do this amounts to contributory negligence on his part.
A person approaching a railway track, which is itself a warning of danger, must take advantage of every reasonable opportunity to look and listen. (Holmes v. South Pacific Coast Ry. Co., 97 Cal. 167, [31 P. 834]; Green v. Los Angeles etc. R.R. Co., 143 Cal. 37, [101 Am. St. Rep, 68, 76 P. 719]; Hutson v. Southern Cal.Ry. Co., 150 Cal. 704, [89 P. 1093].) A traveler who is about to cross a railway track at a place where ordinarily the engineer gives appropriate signals of the approach of the train, may not depend upon such custom or even upon a duty, enjoined by law, to give such signals. "He has no right not to look or listen because he has heard no such signals." (Erie Ry. Co. v. Kane, 118 Fed. 234, [55 C.C.A. 129], cited in Hutson v. Southern Cal. Ry. Co.,150 Cal. 704, [89 P. 1093].) The same doctrine is announced inHerbert v. Southern Pacific Co., 121 Cal. 232, [53 P. 651], a case in which the negligence of the railroad company's servants in omitting the usual signals was admitted, and in Koch v.Southern Cal. Ry. Co., 148 Cal. 680, [113 Am. St. Rep 332, 7 Ann. Cas. 795, 4 L.R.A. (N.S.) 521, 84 P. 176], one in which the negligence of the defendant in leaving open the safety gates at a crossing was not held to excuse plaintiff's *Page 777 
failure to take any precautions in his attempt to cross the track. (See, also, Heitman v. Pacific Electric Ry. Co., 10 Cal.App. 398, [102 P. 15]; Wilkinson v. Oregon Short Line R. Co.,
35 Utah, 110, [99 P. 466]; Bates v. San Pedro, L.A.  S.L.R.Co., 38 Utah, 569, [114 P. 527].)
Respondent insists that this is one of the classes of cases in which the question of negligence is for the jury. He cites Cooper
v. Los Angeles Terminal Ry. Co., 137 Cal. 229, [70 P. 11];Bilton v. Southern Pacific Co., 148 Cal. 445, [83 P. 440]; andAntonian v. Southern Pacific Co., 9 Cal.App. 718, [100 P. 877]. These cases are easily distinguishable from the one at bar. In the Cooper case the plaintiff had stopped her carriage a short distance from the track where she would have a clear view of the rails in either direction. Here she looked and listened. She then proceeded on her way but her view was cut off by a tree and the defendant's railroad station. In the Bilton case the young man who was driving the horse attached to a grocery wagon, brought his horse to a walk as he reached a place where he could see the track and then momentarily paused, facing partially in the direction from which the train was coming. In the Antonian case the rider of the bicycle looked and listened for trains. It was night. His view was also obstructed by the shadows of cars standing on the tracks and just before the unlighted freight car came silently upon him a watchman called to him and distracted his attention from the danger which he might have seen otherwise.
So in Eaton v. Southern Pacific Co., 22 Cal.App. 461, [134 P. 801], the view was obstructed by box cars and the court held that "plaintiffs were bound to stop upon coming out from between the box cars only in case they had time and space within which to do so. Negligence cannot be imputed to them by reason of their failure to do an impossible act." In the cases at bar, Griffin had ample time to stop and look after passing the corner of the fence seventeen feet from the track. Vance v. Santa Fe, 9 Cal.App. 20, [98 P. 41], is similar in its facts to the Eaton case. Defendant had obstructed the view with its cars, on a siding. The court, while asserting the duty of a traveler to look and listen when nearing a railroad crossing held that the obligation to look is only enjoined when by its exercise the approaching train could have been discovered. *Page 778 
In Martin v. Southern Pacific Co., 150 Cal. 124, [88 P. 701], it was a question, in view of the physical facts about which witnesses had testified, whether or not plaintiff could have seen the approaching train from the corner of the warehouse which was located on defendant's right of way. In this case Mr. Griffin admits that he could have seen any approaching train after passing the corner of the fence. In Tousley v. Pacific ElectricRy. Co., 166 Cal. 458, [137 P. 31], and Loftus v. PacificElectric Ry. Co., 166 Cal. 465, [137 P. 34], the opportunity for seeing the oncoming train as the driver of the automobile approached the track was lessened by obstructions to his view offered by a railway station and the rows of trolley poles. He did stop, look, and listen at the last place which seemed to him to be effective for that purpose. The court held that the jury had the right to believe from plaintiff's story that he took every opportunity to learn of the approach of the train. In this case plaintiff O.G. Griffin unquestionably could have seen the train if he had stopped at a point only a few feet from that at which he did pause.
As the undisputed evidence shows that O.G. Griffin was guilty as matter of law of contributory negligence, the judgments must be reversed and it is so ordered.
Henshaw, J., Lorigan, J., and Shaw, J., concurred.